Citation Nr: 0013886	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for total 
left knee replacement secondary to service-connected 
residuals of a shell fragment wound involving the left knee.  

2.  Entitlement to an increased (compensable) evaluation for 
scarring as a residual of a shell fragment wound to the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served in Vietnam and his medals and badges 
include the Purple Heart Medal, the Combat Infantryman Badge, 
the Army Commendation Medal, and the Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO.  

A review of the evidence of record discloses that by rating 
decision dated in January 1999, compensation benefits for 
residuals of left knee replacement surgery under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 and Supp. 1999) 
was denied because the evidence reportedly failed to 
establish that VA medical or educational services were the 
proximate cause of additional disability.  The veteran was 
notified of the determination by communication dated 
January 29, 1999.  A notice of disagreement with the 
determination is not of record.  


FINDINGS OF FACT

1.  In September 1981, the Board denied service connection 
for chondromalacia of the left knee with a torn medial 
meniscus.  

2.  New and material evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim has been associated with the claims folder since 
the September 1981 Board decision.  

3.  The claim of service connection for total left knee 
replacement is plausible.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for total left knee replacement.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1991).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for total left knee replacement.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following notification of initial review and determination by 
the RO, a notice of disagreement must be filed within one 
year from the date of mailing notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim then 
decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when not merely cumulative of other evidence in the 
record, and material when relevant and probative of the issue 
at hand.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  The VA must first determine whether 
the newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence have been 
submitted sufficient to reopening claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether the case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court held that the decision of the Federal Circuit in Hodge 
required the replacement of the two-step analysis with a 
three-step test.  

Under the three-step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1991).  The Court 
has also held that when a service-connected disability 
aggravates but is not the proximate cause of a nonservice-
connected disability, the veteran is entitled to service 
connection for the portion of the severity of the nonservice-
connected disability that is attributable to the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The evidence of record at the time of the Board's 1981 
decision included the service medical records, the report of 
examination by VA in 1974, treatment records and a statement 
from L. L. Johnson, M.D., and December 1978 and February 1979 
statements from J. R. Gaertner, M.D.  Also of record was an 
April 1979 statement from the executive officer of the 
veteran's battalion referring to the veteran having been 
wounded in action in service.  It was determined that the 
service medical records showed that when examined for 
purposes of separation, the veteran's lower extremities were 
recorded as normal.  Further, at the time of VA examination 
of the veteran in 1974, about five years following service 
discharge, no neurologic deficits were identified and 
orthopedic examination showed no instability of the knee and 
no motion restriction, crepitus, or swelling of the knee.  
Notation was made that Dr. Gaertner opined in February 1979 
that in his "judgment, the shrapnel injury he [the veteran] 
had in December of 1968 has precipitated his left knee 
medical problems."  The Board acknowledged Dr. Gaertner's 
opinion, but determined that the principal manifestation in 
1974 being only a faint, nonadherent and nontender scar 
rendered the Board unable to find that the chondromalacia and 
torn medial meniscus of the left knee identified in the mid-
1970's were precipitated by the shell fragment wounds 
sustained in service.  

The evidence added to the record since the September 1981 
Board decision includes private medical records, VA 
examination reports, and statements from the veteran.  

The Board finds particularly persuasive statements from 
William M. Renda, M.D., in May 1998 and from Ernest A. 
Eggers, M.D., in August 1998.  Dr. Renda reported that he had 
last seen the veteran prior to the veteran going to a VA 
medical center for a total knee procedure.  He reported that 
the veteran asked him whether the veteran's knee problems 
could be related to his service-connected injury.  He noted 
the veteran reported the injury was sustained when he was 
struck in the kneecap by a bullet or a piece of shrapnel and 
developed patellofemoral arthritis as a result of that.  The 
physician commented that "certainly the patellar complaints 
and patellar components of this could be related to the 
injury as traumatic patellar blows can cause arthritis of the 
patellofemoral joint."  

The Board also finds that the August 1998 statement from 
Dr. Eggers is relevant and probative evidence which requires 
consideration in connection with the evidence of record in 
order to fairly adjudicate the claim of entitlement to 
service connection for a total left knee replacement.  The 
physician stated the veteran had been a patient of his since 
May 1998.  After revision surgery in June 1998, it was felt 
the veteran had loosening of the femoral component, a 
completely loose patellar implant, and chronic infection.  
Several arthrotomies and wash outs had been performed, but 
the veteran persisted with pain, stiffness, and inability to 
improve.  It was his opinion that "the old injury eventually 
led to his initial surgeries, and he now has a rather complex 
treatment problem."  

The Board finds these statements so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Further, they are material as they are probative 
of the issue of service incurrence.  These statements bear 
directly on the question of whether the total knee 
replacement is proximately due to or aggravated by the 
veteran's service-connected shell fragment wound scarring of 
the knee.  

In light of the foregoing, the Board concludes that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim.  38 C.F.R. § 3.156.  Therefore, the claim 
for service connection for total knee replacement is 
reopened.  

Well-Grounded Claim

§ 5107(a) of Title 38, United States Code, provides in 
pertinent part:  "[A] person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  In 1990, in Murphy v. Derwinski, the Court 
defined a well-grounded claim as follows:  "[A] plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  
Murphy, 1 Vet. App. 78, 81 (1990).  

Under the Court's present case law, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a chronic disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The 2nd and 3rd Caluza elements 
can also be satisfied under 38 C.F.R. § 3.303(b) by 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the credibility in the evidence in support of the 
claim is presumed.  Brewer v. West, 11 Vet. App. 228, 231 
(1998); see Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

A secondary service-connected claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996).  

In the instant case there is competent evidence of the 
presence of a total left knee replacement.  The statements 
from two different private physicians in 1998 provide 
competent evidence of a possible nexus between that 
disability and the service-connected shell fragment wound 
scarring of the left knee.  Accordingly, the Board finds that 
the claim is well grounded.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for total left knee replacement 
and the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed herein below.  


REMAND

In light of the action taken herein above, the Board notes 
that de novo review of the claim of service connection for 
total knee replacement is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of current left knee problems and to 
determine a more current assessment as to any functional 
impairment attributable to the service-connected scarring of 
the knee.  


Accordingly, the case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
disability of the left lower extremity, 
particularly any who attributed the 
problems to his period of service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of his total left knee 
replacement.  All indicated studies and 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the likelihood that the 
total knee replacement is related to the 
shell fragment wound that the veteran 
sustained to the left knee in service.  
The examiner should also comment on 
whether or not there it can be determined 
whether any functional impairment 
attributable to the service-connected 
scarring of the left knee can be 
identified.  The complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  Thereafter, the RO should conduct a 
de novo review of the claims.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise noted.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
clarifying information and to ensure due process of law.  No 
reference should be drawn regarding the final disposition of 
the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals


 

